 



Exhibit 10.2

Description of 2005 Compensation of Directors

     During 2005, each director of CT Communications, Inc. (the “Company”) who
is not employed by the Company or its subsidiaries (a “non-employee director”)
is paid an annual retainer of $12,000. In addition, the Chairman of the Audit
Committee is paid an annual retainer of $5,000 and the Chairman of each of the
Compensation Committee and the Corporate Governance and Nominating Committee is
paid an annual retainer of $3,000. Such annual retainers may be paid in the form
of common stock issued under the Company’s 1996 Director Compensation Plan or
the Company’s Amended and Restated 2001 Stock Incentive Plan.

     Each non-employee director receives $1,250 for each meeting of the Board of
Directors attended. Committee members are paid $750 per committee meeting
attended. For meetings of the Board of Directors by telephone conference call,
non-employee directors are paid $625 per call. For committee meetings by
telephone conference call, committee members are paid $375 per call. Meeting
attendance fees are paid in cash or common stock. New non-employee directors are
granted a one-time stock option with a value of $10,000 (based on Black
Scholes). Non-employee directors also receive an annual stock option grant with
a value of $10,000 (based on Black Scholes), which is fully vested on the date
of grant. Non-employee directors are also paid $750 in cash or common stock for
each informational luncheon session attended, which informational luncheons are
not counted as meetings of the Board of Directors other than for purposes of
compensation.

 